MEMORANDUM **
Felix Torres, Jr., a California attorney who was suspended from the practice of law for misconduct, appeals pro se from the district court’s judgment dismissing his action alleging defendants violated 42 U.S.C. § 1983, Title II of the Americans with Disabilities Act, and state law by denying his petition for relief from his suspension by the State Bar Court. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo dismissal based on the Rooker-Feldman doctrine. Maldonado v. Harris, 370 F.3d 945, 949 (9th Cir.2004). We affirm.
The district court properly concluded that Torres’s action was barred by the Rooker-Feldman doctrine because it was a forbidden de facto appeal from suspension *645proceedings, and the remaining claims were inextricably intertwined with the forbidden appeal. See Noel v. Hall, 341 F.3d 1148, 1158 (9th Cir.2003); Mothershed v. Justices of the Supreme Court, 410 F.3d 602, 607-08 (9th Cir.2005) (dismissing plaintiffs constitutional and state law tort claims against state bar disciplinary judges and officials because the claims “constitute[d] ... particularized challenge^] to ... [state] disciplinary proceedings’ results.”)
Torres’s remaining contentions are unavailing.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.